UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7027


CORREY SHAVANTE J. DAVID,

                  Petitioner - Appellant,

             v.

GENE   M.   JOHNSON,     Director,   Virginia      Department    of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00396-RAJ-JEB)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Correy Shavante J. David, Appellant Pro Se.               James Robert
Bryden, II, OFFICE OF THE ATTORNEY GENERAL                OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Correy Shavante J. David seeks to appeal the district

court’s    order     denying       relief    on       his    28    U.S.C.     § 2254      (2000)

petition.     The district court referred this case to a magistrate

judge     pursuant     to     28        U.S.C.       § 636(b)(1)(B)          (2000).           The

magistrate judge recommended that relief be denied and advised

David     that     failure         to     file        timely       objections        to    this

recommendation could waive appellate review of a district court

order    based    upon     the     recommendation.                Despite     this   warning,

David failed to object to the magistrate judge’s recommendation.

            The      timely        filing        of    specific         objections        to     a

magistrate       judge’s     recommendation             is     necessary       to    preserve

appellate review of the substance of that recommendation when

the     parties      have        been      warned       of        the    consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   David

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                          Accordingly, we deny

a   certificate      of     appealability,            deny     David’s       application        to

proceed in forma pauperis, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately          presented        in   the     materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3